Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) filed 5/20/2019 have been received and acknowledged.

Status of Application
This action is in response to communication filed 5/20/2019.
Claims 1-20 are pending and examined in the present application.
This is the first action on the merits.
This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. 

Under Step 1, the claims are directed to methods and systems.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, the claims are directed to a judicial exception (i.e. an abstract idea).
Step 2A(1):
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of facilitating purchase transactions. 
Specifically, representative claim 19 recites the following steps, which are also substantially recited in the other independent claims, 1 and 12:
a computing system comprising a plurality of computing devices, the plurality of computing devices including a retail web site server and a complementary item computing device, the computing system storing instruction which, when executed cause the computing system to: 
generate a model of item complementarity based at least in part on data identifying one or more pairs of complementary items and item descriptions of each of the items included in an item collection, the one or more pairs of complementary items being a subset of all items included in an item collection; 
receive a user input identifying a seed item from within the item collection; 
provide the selection of the seed item to the complementary item computing device via an API; 
in response to receiving of the seed item, identify, at the complementary item computing device, one or more modeled complementary items, at least one of the seed item or the one or more modeled complementary items not being included in the one or more pairs of complementary items included in the received data; 
and 
generate, at the retail web site server, a user interface displaying the one or more modeled complementary items.
The above limitations, under their broadest reasonable interpretation, falls within “Certain Methods of Organizing Human Activity.”  Under the 2019 PEG, certain methods of organizing human activity include:
-	fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
-	commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
-	managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The limitations of receiving a seed item, calculating complementary items out of a set of pairs of complementary items for the seed item, and outputting the complementary items, all constitute commercial or legal interactions pertaining to marketing and sales of products.  If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Step 2A.1: YES).
Step 2A(2)

The claim recites additional elements beyond the judicial exception, including:
a computing system comprising a plurality of computing devices, the plurality of computing devices including a retail web site server and a complementary item computing device, the computing system storing instruction which, when executed cause the computing system to: 
generate a model of item complementarity based at least in part on data identifying one or more pairs of complementary items and item descriptions of each of the items included in an item collection, the one or more pairs of complementary items being a subset of all items included in an item collection; 
receive a user input identifying a seed item from within the item collection; 
provide the selection of the seed item to the complementary item computing device via an API; 
in response to receiving of the seed item, identify, at the complementary item computing device, one or more modeled complementary items, at least one of the seed item or the one or more modeled complementary items not being included in the one or more pairs of complementary items included in the received data; 
and 
generate, at the retail web site server, a user interface displaying the one or more modeled complementary items.

The additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element a computer system embodying a retail web server and complementary item computing device, non-descript API and user interface are recited at a high-level of generality (i.e., as generic components performing a generic computer function of processing, sending and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.  Accordingly the claim is not integrated into a practical application (Step 2A.2: NO).
Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims utilize functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
-	receiving or transmitting data over a network (receiving user input identifying a seed item, providing selection of the seed item to the complementary item computing device, generating a user interface displaying the complementary items) see Symantec, TLI Communications, OIP Techs
-	storing and retrieving information in memory (generating the model of item complementarity based on item descriptions, and identifying complementary items using the model and thereby using the item descriptions) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)). The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Dependent claims 2-11, 13-17, 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
Specifically:
Claim 2 recites generating scores and including items within the complementary items, which is considered to be abstract operations that are a part of the commercial interaction identified in claim 1.
Claim 3 recites generating text embeddings.  While this suggests a technical process (text embeddings are mathematical representations of words as vectors created by analyzing a body 
	Claims 4-6 recite assigning certain scores as input into the Siamese model.  However, the limitations fail to detail how these scores are actually used, and subsequent claims and limitations fail to clarify how these scores are even being used at all.  As such, they are considered to be extra-solution activity and do not provide additional meaningful limitation to the judicial exception identified in claim 1.
	Claims 7-8 recite wherein the Siamese model utilizes a function comprising a specifically recited mathematical formula.  Claims 7 and 8 describe the formula and the terms in the formula.  These limitations are considered to be judicial exceptions in the form of mathematical formulas and relationships.  They cannot be considered to be integrated into an practical application nor do they include additional elements to consider for the purpose of identifying whether these claims contain significantly more than just the mere recitation of the formula itself, because the claims indeed only recite the formula itself, describe elements within the formula, and ultimately do not provide meaningful detail as to how the formula is to be used with regard to the other 
Claims 10, 16-17 recite outputting an items to a retail web server using an API, which only serves to generally link a step of providing information to a technical environment with a non-descript recitation of a web server and API.
Claim 11 recites the generation of a user interface, however provides no detail as to how the interface is generated or any meaningful limitations to the interface itself outside of providing a non-descript means of providing information via a computer.
As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghadar et al. (US 20190295151 A1)(“Ghadar”).
	Claim 1: 
Ghadar discloses a method of generating a set of one or more complementary items associated with an item, the method comprising: 
receiving data identifying one or more pairs of complementary items from within an item collection, the one or more pairs of complementary items being a subset of all items included in the item collection; generating a model of item complementarity based at least in part on the one or more pairs of complementary items and item descriptions of each of the items included in the item collection (0027, “In some embodiments, the example sets of compatible items are determined from images of designed rooms having a plurality of items that are compatible with each other (e.g, look good together) [item collection with items that look good with at least one other item, i.e. at least paired as being complementary] according to at least some aesthetic taste, such as provided by designers, user, publications, and the like.  In some embodiments, in order to generate the database of example sets of compatible objects, a plurality of images, such as those of styled rooms, are analyzed, with each image being associated with one example set of compatible objects. Specifically, in analyzing one such image, a plurality of relevant objects in the image are detected using an object detection technique and respective feature vectors of the plurality of relevant objects are determined. In some embodiments, the relevant objects may include furniture and decor items such as sofas, tables, beds, TV stands, coffee tables, throw pillows, vases, end tables, chairs, blankets, lamps, decorative objects, wall art, among many others. In other applications of the present techniques, the relevant objects may be different types of objects, such as fashion items, outdoor items, art, among others. Thus, the example sets of compatible objects are defined by respective feature vectors describing the each object in the set [item descriptions], as described above.”);
 
receiving a selection of a seed item from within the item collection (0034, “Thus, given a certain item in the electronic catalog as the target item [seed item]…items in the catalog can be ranked based on how well the items fit as the target item, and the recommended item can be selected based on this ranking.”)(0043, “FIG. 6 illustrates an example process 600 of determining aesthetically compatible items based on example collections, in accordance with various embodiments. In this example, a query is received 602 from a client device. A representation of a query object [seed item] associated with the query may be detected 604…An example image may be determined 606 from a database of example images based on a measure of similarity between the representation of the query object and a representation of a corresponding object in the example image.”);
and 
in response to selection of the seed item, identifying one or more modeled complementary items (0044, “In some embodiments, a similarity-based candidate item may be determined based at least in part on the measure of similarity between the representation of the additional object and a representation of the item, a style-based candidate item may be determined based at least in part on the style preference.”); 
0040, “The initial query image in some embodiments may be received from client device 402 over network 404 and processed by query component 424. In some embodiments, the query image can be received when a selection of an image from a third party provider 432 or content provider environment 406 is selected, such as through the selection of a content item. When a query image is received, for example, a set of query object descriptors may be obtained or determined for the query image. For example, if the query image [seed item] is not part of an electronic catalog and does not already have associated feature descriptors, the system may generate feature descriptors (both local feature descriptors and object feature descriptors) for the query content in a same and/or similar manner that the feature descriptors are generated for the collection of images, as described.”).  

Claims 2, 15: 
Ghadar discloses claim 1.
Ghadar further discloses: 
generating complementarity scores between the seed item and each of a plurality of items within the item collection; and based on a complementarity score between the seed item and an item from among the plurality of items being above a predetermined complementarity threshold, including the item from among the plurality of items within the one or more modeled complementary items (0037, “In various embodiments, determining the visually compatible item recommendation may include ranking a plurality of item, in which all or a subset of the plurality of items are assigned a match score indicating how well matched (i.e., strongly associated) the respective item is with respect to an example feature vector [features representative of an item]. A recommended visually compatible item may be an item whose match score is higher than a threshold score [complementary threshold] or ranked within a certain number of positions. The individual match scores of the recommended visually compatible item can be determined at least in part using neural networks 522 such as a CNN through training on an appropriate data set.”).
Claim 9:
Ghadar discloses claim 1.
Ghadar further discloses: 
further comprising outputting a listing of the one or more modeled complementary items (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210, in accordance with various embodiments.”).  
Claim 10:
Ghadar discloses claim 9.
Ghadar further discloses: 
wherein outputting the listing comprises providing the listing to a retail web server (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210, in accordance with various embodiments.”)(0050, “The illustrative environment includes at least one application server 908 and a data store 910…The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the Web server 906 in the form of HTML, XML or another appropriate structured language in this example.”).  
Claim 11:
Ghadar discloses claim 9.
Ghadar further discloses: 
wherein outputting the listing comprises generating a user interface including a display of the one or more modeled complementary items and the seed item from a retail web site server (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210, in accordance with various embodiments.”).
Claim 12:
Ghadar discloses a system for generating a set of one or more complementary items associated with an item, the system comprising: 
a computing system comprising a processor operatively connected to a memory, the memory storing computing instructions which (0049-0050), when executed by the processor, cause the computing system to: 
generate a model of item complementarity based at least in part on data identifying one or more pairs of complementary items and item descriptions of each of the items included in an item collection, the one or more pairs of complementary items being a subset of all items included in the item collection (0027, “In some embodiments, the example sets of compatible items are determined from images of designed rooms having a plurality of items that are compatible with each other (e.g, look good together) [item collection with items that look good with at least one other item, i.e. at least paired as being complementary] according to at least some aesthetic taste, such as provided by designers, user, publications, and the like.  In some embodiments, in order to generate the database of example sets of compatible objects, a plurality of images, such as those of styled rooms, are analyzed, with each image being associated with one example set of compatible objects. Specifically, in analyzing one such image, a plurality of relevant objects in the image are detected using an object detection technique and respective feature vectors of the plurality of relevant objects are determined. In some embodiments, the relevant objects may include furniture and decor items such as sofas, tables, beds, TV stands, coffee tables, throw pillows, vases, end tables, chairs, blankets, lamps, decorative objects, wall art, among many others. In other applications of the present techniques, the relevant objects may be different types of objects, such as fashion items, outdoor items, art, among others. Thus, the example sets of compatible objects are defined by respective feature vectors describing the each object in the set [item descriptions], as described above.”); 
receive a selection of a seed item from within the item collection (0034, “Thus, given a certain item in the electronic catalog as the target item [seed item]…items in the catalog can be ranked based on how well the items fit as the target item, and the recommended item can be selected based on this ranking.”)(0043, “FIG. 6 illustrates an example process 600 of determining aesthetically compatible items based on example collections, in accordance with various embodiments. In this example, a query is received 602 from a client device. A representation of a query object [seed item] associated with the query may be detected 604…An example image may be determined 606 from a database of example images based on a measure of similarity between the representation of the query object and a representation of a corresponding object in the example image.”); 
and 
in response to selection of the seed item, identify one or more modeled complementary items (0044, “In some embodiments, a similarity-based candidate item may be determined based at least in part on the measure of similarity between the representation of the additional object and a representation of the item, a style-based candidate item may be determined based at least in part on the style preference.”); 
wherein at least one of the seed item or the one or more modeled complementary items is not included in the one or more pairs of complementary items included in the received data (0040, “The initial query image in some embodiments may be received from client device 402 over network 404 and processed by query component 424. In some embodiments, the query image can be received when a selection of an image from a third party provider 432 or content provider environment 406 is selected, such as through the selection of a content item. When a query image is received, for example, a set of query object descriptors may be obtained or determined for the query image. For example, if the query image [seed item] is not part of an electronic catalog and does not already have associated feature descriptors, the system may generate feature descriptors (both local feature descriptors and object feature descriptors) for the query content in a same and/or similar manner that the feature descriptors are generated for the collection of images, as described.”).  
Claim 13:
Ghadar discloses claim 12.
Ghadar further discloses: 
wherein the computing system comprises a plurality of computing devices including a retail web site server (0050, “The illustrative environment includes at least one application server 908 and a data store 910.  It should be understood that there can be several application servers [plurality of computing devices], layers or other elements, processes or components, which may be chained or otherwise configured, which can interact to perform tasks such as obtaining data from an appropriate data store.…The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the Web server 906 in the form of HTML, XML or another appropriate structured language in this example.”).
Claim 14:
Ghadar discloses claim 13.
Ghadar further discloses: 
wherein the instructions comprise a complementary products generation application accessible from the retail web site server via an application programming interface (API) (0050, “The illustrative environment includes at least one application server 908 and a data store 910.  It should be understood that there can be several application servers, layers or other elements, processes or components, which may be chained or otherwise configured, which can interact to perform tasks such as obtaining data from an appropriate data store.…The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the Web server 906 in the form of HTML, XML or another appropriate structured language in this example [complementary products generation application].”).  
Claim 16:
Ghadar discloses claim 14.
Ghadar further discloses: 
wherein the retail web site server is further configured to generate a user interface displaying the one or more modeled complementary items (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210, in accordance with various embodiments.”)(0050, “The illustrative environment includes at least one application server 908 and a data store 910…The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the Web server 906 in the form of HTML, XML or another appropriate structured language in this example.”).  
Claim 17:
Ghadar discloses claim 14.
Ghadar further discloses: 
wherein the retail web site server is configured to provide, to the complementary products generation application via the API, an item identifier of the seed item (0043, “FIG. 6 illustrates an example process 600 of determining aesthetically compatible items based on example collections, in accordance with various embodiments. In this example, a query is received 602 from a client device. A representation of a query object associated with the query may be detected 604…An example image may be determined 606 from a database of example images based on a measure of similarity between the representation of the query object and a representation of a corresponding object in the example image.”)(0036, “In this example, a request received to the content provider environment 406 can be received by an interface layer 408 of the environment. As known for network environments, the interface layer can include components such as interfaces (e.g., APIs), load balancers, request and/or data routers, and the like.”).  
Claim 19: 
Ghadar discloses a system for generating a set of one or more complementary items associated with an item, the system comprising: 
a computing system comprising a plurality of computing devices, the plurality of computing devices including a retail web site server and a complementary item computing device, the computing system storing instruction which (0049-0050), when executed cause the computing system to: 
generate a model of item complementarity based at least in part on data identifying one or more pairs of complementary items and item descriptions of each of the items included in an item collection, the one or more pairs of complementary items being a subset of all items included in an item collection (0031, “In various embodiments, a recommended item can be determined based on data of positive and negative pairs of items with respect to one or more of the above-described factors, including similarity, style, and interaction.”)(0032, “Similarly, with respect to the style factor, the data may include one or more style-based pairs of items in which one item in the pair is identified as being positively associated with the style preference and the other item in the pair is identified as being negatively associated with the style preference. For example, if the style preference is "modern", then an item classified as "modern" may be designated as the positively associated item and an item classified as "traditional" may be designated as the negatively associated item. Thus, it can be assumed that the positively associated item is closer to an unknown target item than is the negatively associated item, the unknown target item representing the item that should be recommended with respect to the style factor. Thus, a probability of the occurrence of such a pair given a certain target item can be calculated using the feature vectors of the pairs of items and the target item.”); 
receive a user input identifying a seed item from within the item collection; provide the selection of the seed item to the complementary item computing device via an API (0034, “Thus, given a certain item in the electronic catalog as the target item [seed item]…items in the catalog can be ranked based on how well the items fit as the target item, and the recommended item can be selected based on this ranking.”)(0043, “FIG. 6 illustrates an example process 600 of determining aesthetically compatible items based on example collections, in accordance with various embodiments. In this example, a query is received 602 from a client device. A representation of a query object [seed item] associated with the query may be detected 604…An example image may be determined 606 from a database of example images based on a measure of similarity between the representation of the query object and a representation of a corresponding object in the example image.”) (0036, “In this example, a request received to the content provider environment 406 can be received by an interface layer 408 of the environment. As known for network environments, the interface layer can include components such as interfaces (e.g., APIs), load balancers, request and/or data routers, and the like.”); 
in response to receiving of the seed item, identify, at the complementary item computing device, one or more modeled complementary items, at least one of the seed item or the one or more modeled complementary items not being included in the one or more pairs of complementary items included in the received data (0044, “In some embodiments, a similarity-based candidate item may be determined based at least in part on the measure of similarity between the representation of the additional object and a representation of the item, a style-based candidate item may be determined based at least in part on the style preference.”) (0040, “The initial query image in some embodiments may be received from client device 402 over network 404 and processed by query component 424. In some embodiments, the query image can be received when a selection of an image from a third party provider 432 or content provider environment 406 is selected, such as through the selection of a content item. When a query image is received, for example, a set of query object descriptors may be obtained or determined for the query image. For example, if the query image [seed item] is not part of an electronic catalog and does not already have associated feature descriptors, the system may generate feature descriptors (both local feature descriptors and object feature descriptors) for the query content in a same and/or similar manner that the feature descriptors are generated for the collection of images, as described.”); 
and 
generate, at the retail web site server, a user interface displaying the one or more modeled complementary items (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210, in accordance with various embodiments.”)(0050, “The illustrative environment includes at least one application server 908 and a data store 910…The application server provides access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the Web server 906 in the form of HTML, XML or another appropriate structured language in this example.”).  
Claim 20:
Ghadar discloses claim 19.
Ghadar further discloses: 
wherein the user interface further displays the seed item (0025, “FIG. 2B illustrates an example interface 220 of a user device 202 for providing recommended items 222a, 222b, 222c based on the image data 208 of the query object 210 [seed item], in accordance with various embodiments.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghadar, in view of Agarwal.
Claim 3, 18:
Ghadar discloses claim 1.
Ghadar discloses generating text embeddings from item descriptions of each of the items included in the item collection (0038, “In the example shown in FIG. 4, a neural network 422 such as a convolutional neural network (CNN) can be trained using, for example, relevant training data, such as annotated images. As mentioned, for CNN-based approaches there can be pairs of images submitted that are classified by a type of attribute (e.g., an association with a certain product), while for GAN-based approaches a series of images may be submitted for training that may include metadata or other information useful in classifying one or more aspects of each image. For example, a CNN may be trained to perform object recognition using images of different types of objects, and then learn how the attributes relate to those objects using the provided training data.”)(0039, “A query image from the training data set is analyzed using the neural network to extract a feature vector from the network before the classification layer. This feature vector describes the content of the training data [text embeddings including annotations and metadata].”); 
Ghadar, as noted above teaches text embeddings derived from item descriptions, but does not disclose, but Agarwal teaches:

training a Siamese model using the text embeddings from the item descriptions of the one or more pairs of complementary items (0006, “In an embodiment, the method may further include obtaining, using the one more shared weights, a plurality query embeddings by passing the one or more queries through the Siamese model; applying a contrastive divergence loss on the plurality of query embeddings to optimize the Siamese model; and updating one or more parameters of the BiLSTM-Siamese network based classifier. In an embodiment, the step of applying a contrastive divergence loss comprises: calculating, Euclidean distance between the plurality of query embeddings; and computing the contrastive divergence loss based on the calculated Euclidean distance.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Agarwal in the disclosure of Ghadar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Agarwal, so as better determine similarity between two items/queries (0024).
Claim 4:
Ghadar/Agarwal teaches claim 3.
Ghadar does not disclose, but Agarwal teaches:
0040-0041, “The Siamese model/network 302 contains base network followed by single layer of BiLSTM from where the final state is taken as the embedding of the input query. The BiLSTM layer 310 (which is the penultimate layer of the Siamese model 302 returns the query embeddings e.sup.s(x.sub.i) and e.sup.s(x.sub.J) for each of the queries [(x.sub.i,x.sub.j]. At first, Euclidean distance [complementarity score]  D.sub.s, between the plurality of query embeddings, e.sup.s(x.sub.i) and e.sup.s(x.sub.J) is calculated [complementarity score is determined prior to, i.e. pre-determined from contrastive loss calculation], and the contrastive divergence loss is computed (or calculated) based on the calculated Euclidean distance…When the two queries belong to different classes (C.sub.i=0) [non-complementary] the second term of expression (2) becomes active, and if the distance between the embeddings is more than the margin m the loss term becomes zero, otherwise the loss is (m-D.sub.s), i.e., it tries to drive the embeddings apart. Effectively, it brings the embeddings of similar queries [complementary] together and pushes embeddings of dissimilar queries apart by at-least margin (m) distance. Here, the pairs are sampled such that the ratio of positive pairs (belonging to same class) and negative pairs (belonging to different class) is 1:2.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Agarwal in the disclosure of Ghadar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 0024).
Claim 5:
Ghadar/Agarwal teaches claim 4.
Ghadar does not disclose, but Agarwal teaches:
wherein training the Siamese model further includes using text embeddings from item descriptions of one or more pairs of known non-complementary items (0040-0041, “The Siamese model/network 302 contains base network followed by single layer of BiLSTM from where the final state is taken as the embedding of the input query. The BiLSTM layer 310 (which is the penultimate layer of the Siamese model 302 returns the query embeddings e.sup.s(x.sub.i) and e.sup.s(x.sub.J) for each of the queries [(x.sub.i,x.sub.j]. At first, Euclidean distance D.sub.s, between the plurality of query embeddings, e.sup.s(x.sub.i) and e.sup.s(x.sub.J) is calculated, and the contrastive divergence loss is computed (or calculated) based on the calculated Euclidean distance…When the two queries belong to different classes (C.sub.i=0) [non-complementary] the second term of expression (2) becomes active, and if the distance between the embeddings is more than the margin m the loss term becomes zero, otherwise the loss is (m-D.sub.s), i.e., it tries to drive the embeddings apart. Effectively, it brings the embeddings of similar queries together and pushes embeddings of dissimilar queries apart by at-least margin (m) distance. Here, the pairs are sampled such that the ratio of positive pairs (belonging to same class) and negative pairs (belonging to different class) is 1:2.”).  
0024).
Claim 6:
Ghadar/Agarwal teaches claim 5.
Ghadar does not disclose, but Agarwal teaches:
wherein training the Siamese model further comprises assigning a second predetermined complementarity score to each of the one or more pairs of non-complementary items that is different from the predetermined complementarity score (0040-0041, “The Siamese model/network 302 contains base network followed by single layer of BiLSTM from where the final state is taken as the embedding of the input query. The BiLSTM layer 310 (which is the penultimate layer of the Siamese model 302 returns the query embeddings e.sup.s(x.sub.i) and e.sup.s(x.sub.J) for each of the queries [(x.sub.i,x.sub.j]. At first, Euclidean distance [complementarity score]  D.sub.s, between the plurality of query embeddings, e.sup.s(x.sub.i) and e.sup.s(x.sub.J) is calculated [complementarity score is determined prior to, i.e. pre-determined from contrastive loss calculation], and the contrastive divergence loss is computed (or calculated) based on the calculated Euclidean distance…When the two queries belong to different classes (C.sub.i=0) [non-complementary] the second term of expression (2) becomes active, and if the distance between the embeddings is more than the margin m the loss term becomes zero, otherwise the loss is (m-D.sub.s), i.e., it tries to drive the embeddings apart. Effectively, it brings the embeddings of similar queries [complementary] together and pushes embeddings of dissimilar queries apart by at-least margin (m) distance. Here, the pairs are sampled such that the ratio of positive pairs (belonging to same class) and negative pairs (belonging to different class) is 1:2.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Agarwal in the disclosure of Ghadar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Agarwal, so as better determine similarity between two items/queries (0024).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghadar/Agarwal, in view of PTO Reference U (“ML”).
Claim 7:
Ghadar/Agarwal teaches claim 3.
While Agarwal teaches a Siamese model utilizes a contrastive loss function (0006, “In an embodiment, the method may further include obtaining, using the one more shared weights, a plurality query embeddings by passing the one or more queries through the Siamese model; applying a contrastive divergence loss on the plurality of query embeddings to optimize the Siamese model; and updating one or more parameters of the BiLSTM-Siamese network based classifier. In an embodiment, the step of applying a contrastive divergence loss comprises: calculating, Euclidean distance between the plurality of query embeddings; and computing the contrastive divergence loss based on the calculated Euclidean distance.”), the combination does not teach, but ML teaches:
wherein the Siamese model utilizes a Contrastive Loss function according to the following: 
    PNG
    media_image1.png
    20
    448
    media_image1.png
    Greyscale
 
wherein (Y, X1, X2)^i is a labeled sample pair, Yi is a label value of the sample pair, and Di; is a Euclidean distance between the pair of points (“Embeddings” Section, “Loss function for learning embeddings, often used in face verification. The inputs are pairs of examples x_1 and x_2 where y = 1 if the two examples are of the similar and 0 if not. L(x_1,x_2,y) = y d(x_1,x_2)^2 + (1 - y) \max\{0, m - d(x_1,x_2)\}^2 Where x_1 and x_2 are the embeddings for the two examples and m is a hyperparameter called the margin. d(x,y) is a distance function, usually the Euclidean distance.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of ML in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of ML, as ML “Embeddings” Section, “Loss function for learning embeddings, often used in face verification.”).
Claim 8:
Ghadar/Agarwal/ML teaches claim 7.
The combination does not teach, but ML teaches:
wherein the Yi label value is a selected value of 0 for known non-complementary items and 1 for known complementary items (“Embeddings” Section, “Loss function for learning embeddings, often used in face verification. The inputs are pairs of examples x_1 and x_2 where y = 1 if the two examples are of the similar and 0 if not.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of ML in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of ML, as ML teaches that the technique is commonly used for classification problems (“Embeddings” Section, “Loss function for learning embeddings, often used in face verification.”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625                   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625